   Case 3:18-cr-00089-MMH-JRK Document 91 Filed 01/15/19 Page 1 of 1 PageID 280

                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:18-cr-89-J-34JRK

KATRINA BROWN                                      Defense Atty.: Richard J. Landes, Esquire
                                                          AUSA: Michael Coolican, Esquire



 JUDGE            James R. Klindt            DATE AND TIME           1/15/2019
                  U. S. Magistrate Judge                             2:04 p.m. - 2:49 p.m.
                                                                     in camera portions
                                                                     2:09 p.m. - 2:37 p.m.
                                                                     2:43 p.m. - 2:46 p.m.
 DEPUTY           Megan D. Chaddock          TAPE/REPORTER           Digital
 CLERK
 INTERPRETER      None Present               PRETRIAL/PROBATION      None Present


                                      CLERK’S MINUTES

PROCEEDINGS:        MOTION HEARING RE: MOTION TO APPOINT ADDITIONAL COUNSEL
                    (DOC. NO. 88)

Court heard from the parties.

Defendant’s oral motion to file Exhibit 1 under seal is GRANTED.

In camera ex parte portions of hearing held 2:09 p.m. - 2:37 p.m. and 2:43 p.m. - 2:46 p.m.

The Motion to Appoint Additional Counsel (Doc. No. 88) is GRANTED.

The Court will appoint co-counsel to represent Defendant together with Mr. Landes in all further
proceedings.

Order to enter.

Bond shall remain in effect.
